DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the coil" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 from which claim 6 depends from never discloses a coil.
Claim 7 recites the limitation "the coil" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 from which claim 7 depends from never discloses a coil.
Claim 6 includes the limitation “the wire forming the coil has a diameter.” Then claim 7 includes the limitation “the coil has a diameter.” It is unclear if the wire is a distinct structure from the coil. Claim 4 describes the wire is coiled, therefore, there is only one structure, wherein the wire (being a coiled member) has a diameter. For examination purposes, it is determined a wire having a diameter in the range of 0.001-0.010 would meet the limitation of claim 6 and a diameter in the range of 0.005 to 0.050 inches would meet the limitation of claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. U.S. Publication 2019/0321170 A1.
Regarding Claim 1, Green et al. discloses a prosthetic heart valve as seen in Figure 1A-1B comprising: a stent structure 110 forming a plurality of commissure posts 106a, 106b, 106c (paragraph [0021]); a valve structure supported by the stent structure 100 (as seen in Figure 2 and paragraph [0025]); a base 108 supporting the stent structure 110 (as seen in Figure 1A); and a radiopaque element 150 positioned around the base 108 (as seen in Figure 1B and paragraphs [0048]).
Regarding Claim 2, Green et al. discloses wherein the base 108 includes a groove (curved undulations forms said “groove”) and the radiopaque element 150 is positioned within the groove (as seen in Figure 1B, see paragraph [0048]). 
Regarding Claims 3, 4, 5, Green et al. discloses wherein the radiopaque element 150 includes a wire extending around the base 108, wherein the wire is coiled and the coil is flattened (as seen in Figure 1B, paragraph [0048]).
Claim(s) 1-3, 8-11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guttenberg et al. U.S. Publication 2015/0366664.
Regarding Claim 1, Guttenberg et al. discloses a prosthetic heart valve comprising: a stent structure 226 forming a plurality of commissure posts 230 (paragraphs [0070-0071]); a valve structure 234 supported by the stent structure 226 (as seen in Figures 15B and paragraph [0071]); a base 222 supporting the stent structure 226; and a radiopaque element 224 positioned around the base 222 (as seen in Figures 15C-15D and paragraphs [0070], [0077], and [0079]). 
Regarding Claim 2, Guttenberg et al. discloses wherein the base 222 includes a groove (the opening/bore forming the numbers 21) and the radiopaque element 224 is positioned within the groove (Guttenberg et al. discloses the size indicator 21 can be made of a radiopaque impregnated material, see paragraphs [0077], [0079] and [0080]). 
Regarding Claim 3, Guttenberg et al. discloses wherein the radiopaque element 224 includes a wire extending around the base 222 (the radiopaque element 224 includes a plurality of vertical and undulation wires/struts). 
Regarding Claim 8, Guttenberg et al. discloses wherein the radiopaque element 224 includes a badge (the “badge” forms a square with the number 21) connected to the wire (plurality of struts/undulations on the base 222).
Regarding Claim 9, Guttenberg et al. discloses wherein the radiopaque element 224 includes a badge (square portion) having an indicator (numerical size indicator, “21”). 
Regarding Claim 10, Guttenberg et al. discloses wherein the indicator is formed by a cutout portion of the badge (as seen in Figure 16).
Regarding Claim 11, Guttenberg et al. discloses wherein the badge (square portion) is aligned with one commissure post 230 of the stent structure 226 (as seen in Figure 15C and paragraph [0077]).
Regarding Claim 20, Guttenberg et al. discloses wherein the base 222 is independently formed with respect to the stent structure 226 (as seen in Figure 15B to 16 and paragraph [0070]).
Claim(s) 1-2 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guttenberg et al. U.S. Publication 2017/0281340 A1.
Regarding Claim 1, Guttenberg et al. discloses a prosthetic heart valve 20 comprising: a stent structure 26 forming a plurality of commissure posts 32 (paragraphs [0043-0044]); a valve structure 24 supported by the stent structure 26 (as seen in Figures 1B and 1D and paragraphs [0043-0044]); a base 42 supporting the stent structure 26 (as seen in Figure 1B); and a radiopaque element 50 positioned around the base 42 (as seen in Figure 1E and paragraphs [0044-0047]).
Regarding Claim 2, Guttenberg et al. discloses wherein the base 42 includes a groove (curved undulations forms said “groove”) and the radiopaque element 50 is positioned within the groove (Guttenberg et al. discloses the radiopaque element 50 forming a size indicator 21 can be made of a radiopaque impregnated material, see paragraphs [0051-0053] and [0080-0081]). 
Regarding Claim 13, Guttenberg et al. discloses wherein the radiopaque element 50 includes a band 40 (paragraphs [0044-0045]) defining a gap (the gap is formed in each holes/depots located along the band 40, see Figure 1E and paragraph [0045]).
Regarding Claim 14, Guttenberg et al. discloses wherein the radiopaque element 50 includes an indicator (numerical size indicator, “21” and paragraph [0047]). 
Regarding Claim 15, Guttenberg et al. discloses wherein the indicator (numerical size indicator “21”) is aligned with one commissure post 32 of the stent structure 26 (paragraph [0051] and [0053] and as seen in Figure 1C, 1E and 4).
Regarding Claim 16, Guttenberg et al. discloses a plurality of indicators (numerical size indicator “21”), wherein in one indicator is aligned with each commissure post 32 of the stent frame 26 (paragraph [0051] and [0053] and as seen in Figure 1C, 1E and 4).
Regarding Claim 17, Guttenberg et al. discloses wherein the indicator (numerical size indicator “21”) is formed by a cutout portion of the valve.
Regarding Claim 18, Guttenberg et al. discloses wherein the band 40 has a variable width (as seen in Figures 1E and 4, the portions with hole/apertures have peaks that are wider than the regions adjacent to the peaks).
Regarding Claim 19, Guttenberg et al. discloses wherein the width of the band 40 is greatest proximate the commissure posts 32 (as seen in Figures 1E and 4, the portions with hole/apertures have peaks that are wider than the regions adjacent to the peaks).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guttenberg et al. U.S. Publication 2017/0281340 A1.
Regarding Claim 3, 4, 5, in the embodiment used in the rejection above Guttenberg et al. in Figures 1A-1E does not expressly disclose the radiopaque element includes a wire extending around the base, wherein the wire is coiled and the coil is flattened. In an alternative embodiment, as seen in Figures 14A-14B Guttenberg et al. teaches a base comprising a radiopaque element 202 in the form of a coil 204 that is flattened, wherein Guttenberg et al. discloses the radiopaque strip 204 and indicators (e.g. “21” markers) can be used in combination to determine the position and valve size (paragraph [0069]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Figures 1A-1E to include a radiopaque element 202 in combination with the indicators as taught in Figures 14A-14B for the purpose of determining the position and size of the valve.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guttenberg et al. U.S. Publication 2015/0366664.
Regarding Claim 12, Guttenberg et al. discloses wherein the radiopaque element 224 includes a wire extending around the base 222 (the radiopaque element 224 includes a plurality of vertical and undulation wires/struts, see 250, 251), wherein the radiopaque element 224 includes a badge (the “badge” forms a square with the number 21) connected to the wire (plurality of struts/undulations on the base 222). Guttenberg et al. discloses the “badges” can be additional add-ons that require separate attachment (see paragraphs [0077-0078]). However, Guttenberg et al. does not expressly disclose the badge is sewn to the base. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Guttenberg’s badge to be sewn on to the base to ensure ideal location for visualization (Guttenberg, paragraph [0078]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774